Exhibit 10.17

Compensatory Arrangements with Executive Officers

Base salary information for our executive officers for 2011 is set forth in the
table below.

 

Name

  

Title

   Base Salary  

James E. Heppelmann

   President and Chief Executive Officer    $ 750,000   

Barry F. Cohen

   Executive Vice President, Strategy    $ 415,000   

Paul J. Cunningham

   Executive Vice President, Worldwide Sales    $ 415,000   

Anthony DiBona

   Executive Vice President, Global Maintenance Support    $ 363,000   

Marc Diouane

   Executive Vice President, Global Services    $ 350,000   

Jeffrey D. Glidden

   Executive Vice President, Chief Financial Officer    $ 415,000   

Robert C. Gremley

   Executive Vice President, Corporate Marketing    $ 275,000   

Brian A. Shepherd

   Executive Vice President, Product Development    $ 315,000   

Aaron C. von Staats

   Corporate Vice President, General Counsel and Secretary    $ 350,000   

C. Richard Harrison

   Executive Chairman    $ 500,000   

Compensatory arrangements relating to other aspects of our executive
compensation program are included as exhibits to our Annual Report on Form 10-K
for our fiscal year ended September 30, 2010. In addition, further information
about compensation of our executive officers is found in our proxy statements on
file with the Securities and Exchange Commission, as well as in our periodic
Current Report on Form 8-K filings.